            Case 1:11-cv-10230-MLW Document 651 Filed 10/20/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,                      )
on behalf of itself and all others similarly situated,   )   No. 11-cv-10230 MLW
                                                         )
Plaintiffs,                                              )
                                                         )
v.                                                       )
                                                         )
STATE STREET BANK AND TRUST COMPANY,                     )
                                                         )
Defendant.                                               )
                                                         )
ARNOLD HENRIQUEZ, MICHAEL T. COHN,                       )
WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,                )   No. 11-cv-12049 MLW
and those similarly situated,                            )
                                                         )
Plaintiffs,                                              )
                                                         )
v.                                                       )
                                                         )
STATE STREET BANK AND TRUST COMPANY,                     )
STATE STREET GLOBAL MARKETS, LLC and                     )
DOES 1-20,                                               )
                                                         )
Defendants.                                              )
                                                         )
THE ANDOVER COMPANIES EMPLOYEE SAVINGS                   )
AND PROFIT SHARING PLAN, on behalf of itself, and        )   No. 12-cv-11698 MLW
JAMES PEHOUSHEK-STANGELAND, and all others               )
similarly situated,                                      )
                                                         )
Plaintiffs,                                              )
                                                         )
v.                                                       )
                                                         )
STATE STREET BANK AND TRUST COMPANY,                     )
                                                         )
Defendant.                                               )
                                                         )

 OPPOSITION OF CUSTOMER CLASS COUNSEL TO THE HAMILTON LINCOLN
LAW INSTITUTE’S CENTER FOR CLASS ACTION FAIRNESS’ RENEWED MOTION
       FOR APPOINTMENT AS GUARDIAN AD LITEM FOR THE CLASS




2050612.2
             Case 1:11-cv-10230-MLW Document 651 Filed 10/20/20 Page 2 of 8



            Lieff Cabraser Heimann & Bernstein, LLP (“Lieff Cabraser”), Labaton Sucharow LLP,

and the Thornton Law Firm LLP (collectively, “Customer Class Counsel”) respectfully submit

this opposition to the renewed motion by the Center for Class Action Fairness (“CCAF”) to be

appointed guardian ad litem for the certified class in this action.

            CCAF’s request is foreclosed by applicable Supreme Court and First Circuit authority—

including some of the very authority on which CCAF relies—and ignores pertinent rulings made

by this Court just four months ago. The Court was right to observe at the most recent hearing

that any counsel hired to defend the Court’s February 27 Order1 on appeal (should the First

Circuit invite or order it) should be “somebody who hasn’t been part of this battle for years.”2

CCAF’s motion, citing a pastiche of concurring opinions and inapposite caselaw, demonstrates

why—it encourages the Court to ignore controlling authority as well as the Court’s own rulings

in order to embark on a novel (and likely to be reversed) excursion away from the American rule

concerning litigation costs. For this and other reasons, CCAF’s motion must be denied.

            First, and most fundamentally, the Court of Appeals must invite or order the Court to

address any appeal of the February 27 Order, and then authorize any counsel to make a

presentation on the Court’s behalf.3 CCAF ignores this completely, treating the issue as if it is


1
  Memorandum and Order, Feb. 27, 2020 [ECF No. 590].
2
  9/22/20 Hearing Tr. at 27:15-17 [ECF No. 642].
3
  Generally, the practice is that no one represents the district court. See, e.g., Johnson v. MGM
Holdings, Inc., 943 F.3d 1239 (9th Cir. 2019) (plaintiffs appealed a reduction in their fee and
defendants filed a notice of non-opposition in the appellate court, and no one represented the
district court); Gunter v. Ridgewood Energy Corp., 223 F.3d 190 (3d Cir. 2000) (plaintiffs
appealed a fee award and defendants told the appeal court that they would not participate in the
brief, and no one represented the district court). The appellate court may appoint counsel or an
amicus in limited circumstances. See, e.g., Goldberger v. Integrated Resources, Inc., 209 F.3d
43, 47 (2d Cir. 2000) (special master invited to respond to counsel’s arguments regarding
attorney’s fees); In re Goode, 821 F.3d 553, 557 n.2 (5th Cir. 2016) (counsel appointed to
represent district court after finding of attorney misconduct during criminal trial); Schmude v.
                                                                                   (continued . . . )

                                                 -1-
2050612.2
             Case 1:11-cv-10230-MLW Document 651 Filed 10/20/20 Page 3 of 8



simply up to the Court to address.4 The Court, for its part, is not under the same (erroneous)

impression as CCAF, as illustrated by (a) its requesting and receiving confirmation that any

counsel for the Court on appeal, if authorized by the First Circuit, will be paid for by the

Administrative Office of the United States Courts,5 and (b) its asking the First Circuit for an

invitation to address the appeal and secure such counsel.6 The Court’s latter request remains

pending.7       This is consistent with ordinary appellate practice8 as well as Fed. R. App. P.

21(b)(4)9, which, although it applies to writs of mandamus and other extraordinary writs,

provides useful guidance here. Lieff Cabraser has already stated that it does not oppose the

Court’s request to hire new counsel to defend the February 27 Order.10

            It is not up to the Court to do an “end-run” around this procedure, now, by appointing a

guardian ad litem—something that is ordinarily reserved for incapacitated individuals or



( . . . continued)
Sheahan, 420 F.3d 645, 649 (7th Cir. 2005) (amicus curiae appointed to represent district court
in appeal of decision sanctioning attorney); Matter of Roberts, 682 F.2d 105, 108 (3d Cir. 1982)
(counsel appointed to represent district court in appeal of decision refusing to admit attorney to
bar).
4
  See, e.g., CCAF Br. at 1 (urging the Court to unilaterally “correct” the putative “asymmetry” of
any appeal).
5
  See Memorandum and Order, June 29, 2020 at 2 [ECF No. 615].
6
  Id. at 6.
7
   At the most recent hearing, counsel for Lieff Cabraser tentatively (and as it turns out,
mistakenly) remembered the Court’s June 29, 2020 order as having indicated that the Court’s
requests to answer the appeal and secure counsel had been approved by the First Circuit.
Instead, the Administrative Office of the United States Courts had simply confirmed that it
would pay for the Court’s outside counsel assuming the Court is invited or ordered by the First
Circuit to respond to any appeal of the February 27 Order. See 9/22/20 Hearing Tr. at 26:24-
27:9 [ECF No. 642].
8
  See n. 3, supra.
9
   The Court cited Fed. R. App. P. 21(b)(4) when making its June 29, 2020 request to the First
Circuit. See ECF No. 615 at 6.
10
   9/22/20 Hearing Tr. at 27:18-20 [ECF No. 642].


                                                  -2-
2050612.2
             Case 1:11-cv-10230-MLW Document 651 Filed 10/20/20 Page 4 of 8



minors11—literally after the eleventh hour, for an able-bodied, well-funded, and already-certified

class of sophisticated institutions that have never once objected to any portion of the class

settlement or the attorneys’ fees awarded here, even when those fees were 25 percent higher than

they are now.

            CCAF identifies not a single instance where a district court appointed a guardian ad litem

for a certified class of any kind—let alone a class of sophisticated institutions—for the sole

purpose of defending, on appeal, a district court’s Rule 11 finding against counsel or a common

benefit fee award.12 Nor could Customer Class Counsel find one. Indeed, Customer Class

Counsel could find only two prior instances of a guardian ad litem being appointed for an

already-certified and represented class at all,13 and both cases are more than 40 years old, thus

pre-dating the revisions to Fed. R. Civ. App. 23(e) that redefined the court’s obligations in the




11
   See Fed. R. Civ. P. 17(c)(2) (“The court must appoint a guardian ad litem—or issue another
appropriate order—to protect a minor or incompetent person who is unrepresented in an
action.”); see also, e.g., Dunn v. Dunn, 197 F. Supp. 3d 1331, 1332 (M.D. Ala. 2016) (“GALs
have traditionally been appointed in class actions involving the rights of institutionalized people
when concerns have arisen regarding the capacity of named class representatives to protect
adequately the interests of unnamed class members.”); Retta v. Millennium Prods., Inc., 2017
WL 5479637, at *8 (C.D. Cal. Aug. 22, 2017) (refusing to appoint guardian ad litem because
“although consumer class actions involving foods and beverages often involve products
consumed by children, such cases are routinely settled in the Ninth Circuit without the
appointment of a guardian ad litem”).
12
   CCAF baselessly argues that “in precisely this situation” a guardian ad litem appointment
would be appropriate, but the authority it cites for that proposition, Laffitte v. Robert Half Int’l,
Inc., 376 P.3d 672 (Cal. 2016) is a concurring (i.e., non-controlling) opinion, from the California
Supreme Court no less, that has literally nothing to do with the facts or procedural posture of
“this situation.” This style of overreach runs throughout CCAF’s brief.
13
   See Miller v. Mackey Int’l, Inc., 70 F.R.D. 533 (S.D. Fla. 1976) (guardian ad litem appointed
by district court to question attorneys’ fee application in proceedings before district court, i.e.,
not on appeal); Haas v. Pittsburgh National Bank, 77 F.R.D. 382 (W.D. Pa. 1977) (same). These
cases are cited in CCAF’s Brief in a string cite, without substantive discussion, at p. 6.


                                                   -3-
2050612.2
             Case 1:11-cv-10230-MLW Document 651 Filed 10/20/20 Page 5 of 8



settlement process.14 In neither case was the guardian ad litem appointed to defend an appeal

taken against a court order by class counsel. In both cases, the guardian ad litem’s fees were

paid by the class.15 And of course in neither case—as happened here—had the requested

attorneys’ fees and claimed hours already been strenuously probed and litigated over the span of

three years, with scores of depositions taken, by a court-appointed special master who was paid

millions of dollars at class counsel’s expense. If CCAF wishes to appear before the First Circuit

as amicus curiae, it may seek leave from the First Circuit and consent from the parties to do that.

Fed. R. App. P. 29(a). That is how the process works, as CCAF is well familiar based on the

recitation of its appellate experience in its brief. What little appellate authority CCAF cites does

not say otherwise.

            Second, the Court has already said—twice—in its recent rulings that it will not be

ordering Customer Class Counsel, or any one of them, to pay the costs of defending any appeal

(unsuccessful or not) taken against the February 27 Order.16 This is unsurprising, as it is

consistent with controlling Supreme Court precedent17 and more than 240 years of American




14
   For one thing, the operative language of Rule 23(e) in 1976 and 1977 did not specifically
provide for contemplated attorneys’ fee requests to be included in the settlement class notice,
leading to that issue being litigated before the district court in both Miller and Haas after the
class had received notice and been certified. See Benjamin Kaplan, Continuing Work of the Civil
Committee: 1966 Amendments of the Federal Rules of Civil Procedure (i), 81 Harv. L. Rev. 356,
414–16 (1967) (quoting rule: “(e) Dismissal or Compromise. A class action shall not be
dismissed or compromised without the approval of the court, and notice of the proposed
dismissal or compromise shall be given to all members of the class in such manner as the court
directs.”).
15
   See Miller, 70 F.R.D. at 535; Haas, 77 F.R.D. at 384 n. 2.
16
   See Memorandum and Order, June 18, 2020 at 3 [ECF No. 611] and Memorandum and Order,
June 29, 2020 at 2 [ECF No. 615].
17
   See Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240 (1971).


                                               -4-
2050612.2
            Case 1:11-cv-10230-MLW Document 651 Filed 10/20/20 Page 6 of 8



legal history.18 That precedent has been echoed by the First Circuit, including the principal such

authority on which CCAF relies.19 CCAF does not acknowledge, much less cite, that part of

Weinberger, even though it runs expressly contrary to CCAF’s requested relief (not to mention

its threat to “seek a multiplier” if class counsel has the audacity to challenge its fees).20 This is

improper. But Customer Class Counsel are not here to engage in endless bad faith accusations or

relitigate already-settled or inapposite portions of this case’s long history—or any firm’s even-

longer history21—with CCAF. It simply isn’t useful, and leads to much wasted ink and time by

the parties and the Court. That is one reason we believe the Court’s observation about looking to

fresh counsel, in the event the First Circuit orders or invites the Court to respond to the specific

and targeted issues raised by Lieff Cabraser’s appeal, to be apt.



Dated: October 20, 2020                               Respectfully submitted,


                                              By:     /s/ Richard M. Heimann
                                                      Richard M. Heimann (pro hac vice)

18
   CCAF’s attempts to shoe-horn itself into the position of a settlement objector, citing a handful
of district court level decisions addressing such situations, in order to justify payment out of
Customer Class Counsel’s fees lacks merit. No settlement class member has objected to the
settlement or to the attorneys’ fees awarded in this case at any time, and CCAF is not a member
of the class nor does it represent any member of the class. Nor do any of the instances cited by
CCAF of a district or appellate court awarding fees to a class objector involve a self-styled
“objector” who was appointed strictly to defend a district court’s fee award on appeal. See
CCAF Br. at 16.
19
   See Weinberger v. Great Northern Nekoosa Corp., 925 F.2d 518, 523 (1st Cir. 1991) (holding
that “absent either statutory authorization or sanctionable behavior entitling plaintiffs to recover
their fees, there is no satisfactory basis on which a court can compel the shifting of lawyers’
fees,” citing Alyeska, 421 U.S at 247).
20
   See, e.g., CCAF Br. at 3, 4, 12.
21
   The Court itself recognized at the very outset of this inquiry, more than three years ago, that
this case represented but an “inning in a longer game” between class counsel and CCAF. See
3/7/17 Hearing Tr. at 37:13 [ECF No. 176] (cleaned up).


                                                -5-
2050612.2
            Case 1:11-cv-10230-MLW Document 651 Filed 10/20/20 Page 7 of 8



                                               Lieff Cabraser Heimann & Bernstein, LLP
                                               275 Battery Street, 29th Floor
                                               San Francisco, California 94111
                                               Tel: (415) 956-1000
                                               Fax: (415) 956-1008

                                               Steven E. Fineman
                                               Daniel P. Chiplock (pro hac vice)
                                               Lieff Cabraser Heimann & Bernstein, LLP
                                               250 Hudson Street, 8th Floor
                                               New York, New York 10013
                                               Tel: (212) 355-9500
                                               Fax: (212) 355-9592

                                               Counsel for Lieff Cabraser Heimann &
                                               Bernstein, LLP


                                               /s/ Brian T. Kelly
                                               Brian T. Kelly (BBO No. 549566)
                                               Joshua C. Sharp (BBO No. 681439)
                                               Nixon Peabody LLP
                                               Exchange Place
                                               53 State Street
                                               Boston, MA 02109
                                               Tel: (617) 345-1000
                                               Fax: (844) 345-1300
                                               bkelly@nixonpeabody.com
                                               jsharp@nixonpeabody.com

                                               Counsel for the Thornton Law Firm LLP

                                               /s/ Joan A. Lukey
                                               Joan A. Lukey (BBO No. 307340)
                                               Justin J. Wolosz (BBO No. 643543)
                                               Stuart M. Glass (BBO No. 641466)
                                               Choate, Hall & Stewart LLP
                                               Two International Place
                                               Boston, MA 02110
                                               Tel: (617) 248-5000
                                               Fax: (617) 248-4000
                                               joan.lukey@choate.com
                                               jwolosz@choate.com
                                               sglass@choate.com

                                               Counsel for Labaton Sucharow LLP


                                         -6-
2050612.2
             Case 1:11-cv-10230-MLW Document 651 Filed 10/20/20 Page 8 of 8




                                   CERTIFICATE OF SERVICE

            I certify that the foregoing document was filed electronically on October 20, 2020 and

thereby delivered by electronic means to all registered participants as identified on the Notice of

Electronic Filing (“NEF”).


                                                       /s/ Richard M. Heimann
                                                       Richard M. Heimann




                                                 -7-
2050612.2
